MEMORANDUM *
Tatiana Kozlova appeals on behalf of herself and her two children, Alexei Zhouk and Anastasia Zhouk, from the denial by the Board of Immigration Appeals (BIA) of her application for asylum and withholding of deportation. We have jurisdiction under 8 U.S.C. § 1252. We dismiss the petition in part, and deny it in part.
Whether or not admission of the prehearing statement was contrary to former 8 C.F.R. § 3.31(c) (1998), late filing of the statement cannot have prejudiced Kozlova because she had the asylum officer’s statement before the hearing and she had the opportunity to cross-examine him.
Nor was the immigration judge’s (IJ) adverse credibility determination inconsistent with finding good moral character for purposes of voluntary departure. Kozlova could fail to persuade the IJ of her eligibility for asylum based on the implausibility *578of her story, yet still not have had the intent to lie to get relief.
None of the remaining issues raised in Kozlova’s brief was presented to the BIA. Because she failed to exhaust these issues, we lack jurisdiction to consider them. 8 U.S.C. § 1252(d)(1).
DISMISSED IN PART; DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.